Case 18-01807        Doc 34     Filed 10/15/18     Entered 10/15/18 09:35:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01807
         Dewayne Dabney

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/22/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 06/25/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01807              Doc 34             Filed 10/15/18    Entered 10/15/18 09:35:48              Desc          Page 2
                                                               of 4



 Receipts:

           Total paid by or on behalf of the debtor                            $510.53
           Less amount refunded to debtor                                        $0.00

 NET RECEIPTS:                                                                                                  $510.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                              $0.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $22.97
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                  $22.97

 Attorney fees paid and disclosed by debtor:                                 $0.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim         Claim        Principal        Int.
 Name                                             Class   Scheduled      Asserted      Allowed         Paid           Paid
 AMERICA'S FI                                 Unsecured           0.00           NA            NA            0.00         0.00
 AMERICA'S FI                                 Unsecured           0.00           NA            NA            0.00         0.00
 AMERICA'S FI                                 Unsecured           0.00           NA            NA            0.00         0.00
 AMERICA'S FI                                 Unsecured           0.00           NA            NA            0.00         0.00
 Buckeye Check Cashing of Illinois, LLC       Unsecured         500.00           NA            NA            0.00         0.00
 CAPITALONE                                   Unsecured         428.00           NA            NA            0.00         0.00
 Chicago Post Office Employees CU             Unsecured           0.00           NA            NA            0.00         0.00
 Chicago Post Office Employees CU             Unsecured           0.00           NA            NA            0.00         0.00
 City of Chicago - Parking and red Light Ti   Unsecured         600.00           NA            NA            0.00         0.00
 Comcast                                      Unsecured         500.00           NA            NA            0.00         0.00
 Commonwealth Edison Company                  Unsecured         400.00           NA            NA            0.00         0.00
 CREDIT ONE BANK NA                           Unsecured         423.00           NA            NA            0.00         0.00
 CreditBox.com LLC                            Unsecured      1,800.00            NA            NA            0.00         0.00
 FIRST PREMIER BANK                           Unsecured         546.00           NA            NA            0.00         0.00
 GM Financial                                 Unsecured     13,961.00            NA            NA            0.00         0.00
 Illinois Tollway                             Unsecured          68.00           NA            NA            0.00         0.00
 Internal Revenue Service                     Priority       2,500.00         200.00        200.00           0.00         0.00
 Internal Revenue Service                     Unsecured           0.00      3,610.37      3,610.37           0.00         0.00
 Mid America Bank & Trust                     Unsecured         392.00           NA            NA            0.00         0.00
 Mid America Bank & Trust                     Unsecured         392.00           NA            NA            0.00         0.00
 Peoples Gas                                  Unsecured      1,400.00            NA            NA            0.00         0.00
 Receivables Performanc                       Unsecured         529.00           NA            NA            0.00         0.00
 Santander Consumer USA                       Secured       21,616.00     21,719.98      21,719.98        487.56          0.00
 Speedy Cash                                  Unsecured         780.00           NA            NA            0.00         0.00
 Speedy Cash                                  Unsecured         493.00           NA            NA            0.00         0.00
 Speedy Cash                                  Unsecured         571.00           NA            NA            0.00         0.00
 Speedy Cash                                  Unsecured         500.00           NA            NA            0.00         0.00
 Speedy Cash                                  Unsecured         275.00           NA            NA            0.00         0.00
 Trust Rec Sv                                 Unsecured         295.00           NA            NA            0.00         0.00
 USPS                                         Unsecured      5,500.00            NA            NA            0.00         0.00
 WEBBANK/FINGERHUT                            Unsecured           0.00           NA            NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01807        Doc 34   Filed 10/15/18    Entered 10/15/18 09:35:48                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim        Claim         Principal       Int.
 Name                            Class    Scheduled        Asserted     Allowed          Paid          Paid
 Webbank-Fingerhut            Unsecured           0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00                   $0.00
       Mortgage Arrearage                                 $0.00                $0.00                   $0.00
       Debt Secured by Vehicle                       $21,719.98              $487.56                   $0.00
       All Other Secured                                  $0.00                $0.00                   $0.00
 TOTAL SECURED:                                      $21,719.98              $487.56                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                  $0.00               $0.00
        Domestic Support Ongoing                            $0.00                  $0.00               $0.00
        All Other Priority                                $200.00                  $0.00               $0.00
 TOTAL PRIORITY:                                          $200.00                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $3,610.37                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                             $22.97
          Disbursements to Creditors                            $487.56

 TOTAL DISBURSEMENTS :                                                                           $510.53




UST Form 101-13-FR-S (9/1/2009)
Case 18-01807        Doc 34      Filed 10/15/18     Entered 10/15/18 09:35:48            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
